UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________
                                   )
MADIEU WILLIAMS d/b/a,             )
            M. Williams Ventures,  )
                                   )
            Judgment Creditor,     )
                                   )
      v.                           )   Civil Action No. 10-1763 (RMC)
                                   )
THE BLUEPRINT, LLC,                )
                                   )
            Judgment Debtor.       )
                                   )
_________________________________  )

                                 MEMORANDUM OPINION

       Madieu Williams d/b/a M. Williams Ventures, sued The BluePRINT, LLC, for a debt

owed. After the Court entered default judgment against BluePRINT, Mr. Williams sought to

ascertain what assets were held by BluePRINT. His efforts, however, were routinely ignored. In

fact, BluePRINT did not take the matter seriously until the Court took repeated action against the

company’s owner and sole principal. Now that the debt has been paid, Mr. Williams moves for

postjudgment attorney fees, costs, and interest. The motion will be denied.

                                           I. FACTS

               The Court entered default judgment against BluePRINT on June 10, 2011, in the

amount of $142,961.00. See Order Granting Mot. for Default J. [Dkt. 18]. Mr. Williams

thereafter served interrogatories on BluePRINT to determine its assets and, eventually, received

incomplete, inaccurate, and unsworn, responses. See Mot. for Att’y Fees at 4 [Dkt. 35]. Mr.

Williams filed a motion to compel proper answers, see Mot. to Compel [Dkt. 19], and the Court

granted his motion on December 3, 2012. See Order Granting Mot. to Compel [Dkt. 20].



                                                1
               When no response from BluePRINT was forthcoming, Mr. Williams filed a

motion for contempt and the Court issued a show-cause order. See Mot. for Att’y Fees at 4. The

Court also required Rudolph Cline-Thomas, BluePRINT’s owner and sole principal, to appear at

a show cause hearing before the Court on January 16, 2013. Although Mr. Williams’ lawyer

appeared, no one appeared to represent BluePRINT, and Mr. Cline-Thomas did not show up.

See Jan. 18, 2013 Order [Dkt. 22]. Concerned that Defendant may not have received its order,

the Court issued a second order to show cause and set a contempt hearing set for March 15,

2013.   Id.   Once again, Mr. Williams’s counsel appeared but not Mr. Cline-Thomas or

BluePRINT’s counsel. The Court issued a bench warrant, Mar. 20, 2013 Order [Dkt. 24], and

later set a hearing for April 12, 2013.

               Mr. Cline Thomas finally appeared, albeit without counsel, at the April 12

hearing. The Court found Mr. Cline-Thomas in contempt and instructed him to absolve himself

of contempt by submitting full responses to the discovery requests issued by Mr. Williams. By

all appearances contrite, he agreed. By Order thereafter, the Court required BluePRINT to

provide full, complete and accurate responses. See Apr. 12, 2013 Order [Dkt. 25]. Disproving

the proverbial “third time’s lucky,” BluePRINT again did not comply. A second bench warrant

for Mr. Cline-Thomas was issued, Apr. 23, 2013 Order [Dkt. 29], Mr. Cline-Thomas appeared

on May 14, 2013, this time with counsel, and the Court found Mr. Cline-Thomas in contempt of

court once more. This hearing, however, resulted in the issuance of a Court Order holding Mr.

Cline-Thomas at the D.C. Jail until such time as BluePRINT responded fully and accurately to

Mr. Williams’ interrogatories. Mot. for Att’y Fees at 5.




                                                2
               During a subsequent hearing on May 17, 2013, BluePRINT satisfied the judgment

via a check written by BluePRINT’s counsel. The Court then released Mr. Cline-Thomas from

custody. Notice of Satisfaction of J. [Dkt. 33].

               Mr. Williams now seeks $25,508.73 in attorney fees and costs as well as

postjudgment interest totaling $498.38, arguing that BluePRINT can be required to pay these

amounts under 28 U.S.C. § 1927 because BluePRINT and its counsel multiplied the proceedings

unreasonably and vexatiously. Mot. for Att’y Fees at 6-8.

                                    II. LEGAL STANDARD

               Under the “American Rule,” attorney fees usually are not awarded to the

successful party to a lawsuit in the absence of statutory authority. However, when litigation is

unreasonably and vexatiously multiplied, fees and costs may be recovered from opposing

counsel by the injured party. Section 1927 of Title 28 of the United States Code provides:

          Any attorney or other person admitted to conduct cases in any court of
          the United States or any Territory thereof who so multiplies the
          proceedings in any case unreasonably and vexatiously may be required
          by the court to satisfy personally the excess costs, expenses, and
          attorneys’ fees reasonably incurred because of such conduct.

Accordingly, Mr. Williams contends that § 1927 warrants reimbursement for attorney costs and

fees here due to BluePRINT’s “intransigence, if [not] outright defiance.” Mot. for Att’y Fees at

6. In support, he recites the ways in which BluePRINT prolonged the litigation by failing to

respond to his interrogatories, ignoring the Court’s orders to compel and to show cause,

providing incomplete and inaccurate responses, and using BluePRINT’s counsel to harass Mr.

Williams while Mr. Cline-Thomas was held in the D.C. Jail. Id. at 6-7.

               Mr. Williams also seeks $498.38 in postjudgment interest, pursuant to 28 U.S.C.

§ 1961(a). He claims that this figure represents interest accrued from June 10, 2011, until the



                                                   3
judgment was satisfied on May 17, 2013, during which time BluePRINT reduced the outstanding

balance of the judgment by $10,000 on April 4, 2013 and $15,000 on May 16, 2013. Id. at 7.

                                        III. ANALYSIS

               In moving for attorney fees and costs, Mr. Williams misapprehends the scope of

28 U.S.C. § 1927. Non-lawyers, such as BluePRINT and its owner and sole principal, Mr.

Cline-Thomas, are not covered by the statute. Only “attorney[s] or other person[s] admitted to

conduct cases” in federal court may be so liable. 28 U.S.C. § 1927. Accordingly, Mr. Williams’

motion for attorney fees and costs against BluePRINT and Mr. Cline-Thomas will be denied.

               This result is entirely in keeping with the American Rule, whereby parties in civil

litigation do not recover fees without a statutory basis. Section 1927 was designed to regulate

the behavior of attorneys, not their clients. Id.; see Oliveri v. Thompson, 803 F.2d 1265, 1273

(2d Cir. 1986). In that context, “[t]he standard for imposing sanctions on legal judgment is high,

usually requiring vexatiousness, malfeasance, bad faith, or the like,” by the attorney. In re

Crescent City Estates, LLC, 588 F.3d 822, 830 (4th Cir. 2009).

               The conduct which prompts Mr. Williams’ motion in reliance on § 1927 was not

that of counsel, but rather that of BluePRINT and its owner and sole principal, Mr. Cline-

Thomas. See Mot. for Att’y Fees at 6 (“As a result of BluePRINT’s conduct, Williams incurred

significant cost and expense.”).    At the third contempt hearing (after issuance of a bench

warrant), Mr. Cline-Thomas appeared alone and without counsel, was found in contempt, and

pledged his compliance with the Court’s orders. At the fourth contempt hearing (after issuance

of another bench warrant), Mr. Cline-Thomas was accompanied by counsel but counsel was

silent in the face of obvious non-compliance and the Court ordered Mr. Cline-Thomas to jail

until BluePRINT answered the interrogatories completely and fully. At the next hearing, defense



                                                4
counsel wrote a personal check to satisfy the judgment against his client and achieve Mr. Cline-

Thomas’s release from custody.

               The Court accepts the representation of counsel for Mr. Williams that counsel for

BluePRINT made multiple calls and entreaties to agree to release Mr. Cline-Thomas during his

four days of incarceration. Mot. for Att’y Fees at 7. While perhaps annoying, the Court cannot

find that such calls represent vexatiousness, malfeasance, bad faith, or the like, or that they

warrant a sanction of payments from counsel to Mr. Williams, especially as payments toward the

debt were made contemporaneously. Id.

               The Court does not condone the conduct of BluePRINT or its owner and sole

principal, Mr. Cline-Thomas. Indeed, he spent four days in the D.C. Jail as a result of his

contempt of court. The Court also appreciates the time and expense Mr. Williams incurred to

achieve payment on the debt. However, defense counsel did not conduct himself in a manner

subject to sanctions under 28 U.S.C. § 1927, and the statute is inapplicable to either BluePRINT

or Mr. Cline-Thomas. 1

               As for the postjudgment interest that Mr. Williams’s seeks, the Court will deny

this request as well. The willful disregard that BluePRINT and its owner and sole principal

exhibited for the seriousness of this matter is shameful, and Mr. Williams’s desire to extract

more money from BluePRINT is understandable. However, considerations of judicial economy

and the efficient use of the parties’ resources should take precedence. Four contempt hearings

and a four-day jail stint were required before BluePRINT and its owner and sole principal paid

1
  In his reply, Mr. Williams mentions Federal Rule of Civil Procedure 37(a)(4) as an alternative
ground for recovering his attorney’s fees and costs. The Court will not consider this argument,
however. Having waited to advance this argument until his reply, Mr. Williams has waived it.
See, e.g., A.J. McNulty & Co. v. Sec’y of Labor, 283 F.3d 328, 338 (D.C. Cir. 2002) (adhering to
this Circuit’s rule that points raised for the first time in a plaintiff’s reply brief should not be
considered).
                                                 5
the default judgment. The attorney’s fees alone that Mr. Williams has incurred trying to obtain

postjudgment interest from BluePRINT undoubtedly exceed the $498.38 in postjudgment

interest that he seeks. Further, judicial resources, already strained to the breaking point by

sequestration, cannot be wasted on another misadventure with BluePRINT and Mr. Cline-

Thomas.

                                     IV. CONCLUSION

              It is time for Mr. Williams to declare victory and move on. The imposition of

attorney’s fees and costs in this case are outside the scope of 28 U.S.C. § 1927, and the Court

does not have the resources to chase BluePRINT for a mere $498.38 in postjudgment interest.

Mr. Williams’s motion [Dkt. 35] will be denied. A memorializing Order accompanies this

Memorandum Opinion.



                                                                        /s/
                                                          ROSEMARY M. COLLYER
DATE: July 9, 2013                                        United States District Judge




                                               6